Exhibit32.1 Certification of Chief Executive Officer Pursuant to 18 U.S.C. of Section1350, as Adopted by Section906 of the Sarbanes-Oxley Act of 2002 The undersigned officer of Allergan plc and Warner Chilcott Limited (the “Companies”), hereby certifies, to such officer’s knowledge, that: (i)the Quarterly Report on Form 10-Q of the Companies for the quarter ended June 30, 2015 (the “Report”) fully complies with the requirements of Section13(a) or Section15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and (ii)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Companies. Date: August 6, 2015 By: /s/BRENTON L. SAUNDERS Brenton L. Saunders President and Chief Executive Officer (Principal Executive Officer) The foregoing certification is being furnished solely to accompany the Report pursuant to 18 U.S.C. § 1350, and is not being filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and is not to be incorporated by reference into any filing of the Company, whether made before or after the date hereof, regardless of any general incorporation language in such filing.
